Citation Nr: 1827269	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left lower extremity disability, to include an ankle disability.


REPRESENTATION

The Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran had long-term service with the Wisconsin Army National Guard, which included multiple periods of active duty for training (ACDUTRA), to include from June 9, 2007 to June 23, 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Subsequently, in a February 2017 rating decision the RO granted the service connection claims for post-phlebitic syndrome, a residual of an insect bite to the left leg; and tendinopathy of the left foot.  As the maximum available benefit has been awarded for each of these claims, they are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

In September 2016, the Board remanded this matter for further development; namely, to obtain any outstanding, relevant treatment records and to afford the Veteran a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDING OF FACT

The evidence of record does not establish the Veteran's pre-existing degenerative joint disease of the left ankle was permanently aggravated beyond its natural progression during his June 2007 period of ACDUTRA service. 




CONCLUSION OF LAW

The criteria for service connection for a left lower extremity disability, to include an ankle disability, have not been met.  38 U.S.C. §§ 101(24), 1110, 1111, 1113(b), 1131, 1132, 1133(c), 1153 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the Board's remand in September 2016, the RO granted service connection, in relevant part, for tendinopathy of the left foot in February 2017.  September 2016 Board Decision; February 2017 Rating Decision.  However, the RO concluded in its February 2017 Supplemental Statement of the Claim that this grant of service connection did not dispose of the service connection claim for a left lower extremity disability in its entirety.  Thus, the service connection claim for a left lower extremity disability, to include an ankle disability, remains before the Board.

At all times, the Veteran has maintained his left foot/ankle disability stemmed from a singular in service incurrence during a two week period of ACDUTRA service in June 2007.  See June 2009 Statement in Support of Claim from B.J. (noted the injury occurred in during their training in June 2007); November 2010 Statement in Support of Claim; see generally June 2016 Board Hearing Transcript.  During the June 2016 travel Board hearing, he testified that he did not recall exactly how he injured his left foot, but he injured it while working as a medic during a period of ACDUTRA service.  Id. at 2, 5.  He was unsure if he stepped on something out of the ordinary, but it began hurting.  Id. at 5.  He worked through the pain, and by the end of the day his foot was pretty sore.  Id. at 2-3.  He spoke with Lieutenant B.J. about the injury, but it went undocumented.  Id. at 3.

Ordinarily, for a service connection claim based on a period of ACDUTRA service, a veteran must first demonstrate veteran status.  See 38 U.S.C. § 101(24)(B); 
38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Here, in light of the RO's February 2017 rating decision granting service connection for tendinopathy of the left foot based on the ACDUTRA period in question, veteran status has been established for this claim and any additional service connection claims arising from this period.  See Hill v. McDonald, 28 Vet. App. 243, 252 (2016).  

Notwithstanding the above, the Veteran cannot avail himself of the presumption of soundness because a review of his service treatment records (STRs) is negative for an entrance examination prior to entering the June 2007 ACDUTRA period.  
38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b); see also Smith v. Shinseki, 24 Vet. App. 40, 45-6 (2010).
 
A review of the medical evidence of record discloses only one diagnosis pertaining to the Veteran's left ankle.  In December 2004, following an x-ray examination, he was diagnosed with degenerative joint disease of the left ankle.  December 2004 M.C. Treatment Note.  This finding was confirmed in October 2007 and again in December 2007.  October 2007 M.C. Treatment Note; December 2007 M.C. Treatment Note.  Thus, the Board finds the degenerative joint disease of the left ankle pre-existed the June 2007 ACDUTRA period.  As such, service connection may only be granted on the basis of in service aggravation.  

For a claim of aggravation of a pre-existing disease or injury based upon a period of ACDUTRA, the burden is on the Veteran to show both the claimed condition worsened during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48; see also 38 C.F.R. § 3.306.  In this regard, by virtue of having achieved veteran status for June 2007 ACDUTRA period, even without an entrance examination prior to entering the period of ACDUTRA, the presumption of aggravation under 38 U.S.C. § 1153 may be applicable.  See Hill, 28 Vet. App. at 254-55.  

Initially, the burden is on the Veteran to establish a "permanent worsening of a [pre-existing] condition during the relevant period of service."  See Hill, 28 Vet. App. at 252; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If he is able to demonstrate such an increase in severity, the presumption of aggravation is applicable and the burden shifts to the VA to rebut the presumption by clear and unmistakable evidence that the worsening of the injury or disease was due to its natural progression.  Wagner, supra; see also Horn v. Shinseki, 25 Vet. App. 231, 235, 238-39 (2012). 

As in this instance, where there is no entrance examination associated with the relevant period of ACDUTRA, the Veteran may submit evidence that, with the rest of the record, helps establish the baseline severity of the pre-existing condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA in order to take advantage of the presumption of aggravation.  Hill, 28 Vet. App. at 255.  

In assessing the evidence in this regard, the Board recognizes the Veteran is competent to provide evidence regarding the lay observable symptoms related to his left ankle.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he is not competent to render a medical diagnosis or opinion on such a complex medical question as the aggravation of his degenerative joint disease of the left ankle beyond its natural progression.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Accordingly, in this respect, the Board relies on the medical evidence of record.  

In furtherance of this claim, the Veteran was examined by the VA in October 2016.  October 2016 Ankle Conditions VA Examination Report.  During the examination, he denied having a chronic left ankle condition.  His complaint was limited to the foot itself.  In the end, the VA examiner concluded he did not have a current left ankle diagnosis.  In reaching this conclusion, the VA examiner acknowledged that no imaging studies were obtained in conjunction with the examination.  Further, the VA examiner found there were no other significant diagnostic test findings of record.  

As noted above, a December 2004 M.C. Treatment Note diagnosed the Veteran with degenerative joint disease of the left ankle, noting that an x-ray examination revealed degenerative changes with osteophytes in the medial and lateral malleolar areas.  Therefore, the VA examiner's finding was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, it has no probative value. 

Despite the inadequacy of the October 2016 VA examination, the Board finds a remand is not necessary for another VA examination in view of the Board's findings below.

There are no STRs or other treatment records contemporaneous with the June 2007 period of ACDUTRA.  However, a June 2009 Statement in Support of Claim from Captain B.J., who was the Lieutenant he spoke to at the time of the injury, relayed that he came to see him soon after an injury during their annual two week training in June 2007.  At that time Captain B.J. was the physician assistant assigned to the unit.  June 2009 Statement in Support of Claim.  Captain B.J. recalled he walked with a limp following the injury and a few days thereafter.  An examination of the foot did not reveal any obvious deformity or bruising.  He was able to bear weight on it despite the limp.  In the end, he decided not to submit any paperwork regarding the injury given it seemingly mild nature.  Two months later, they saw each other again, and he mentioned he was still having some problems with his foot.  

Unfortunately, Captain B.J.'s June 2009 Statement in Support of Claim did not include any observations more narrowly tailored to the Veteran's left ankle; much less address the pre-existing degenerative joint disease of the left ankle with any specificity.  Of note, there is no mention of an imaging study obtained in conjunction with Captain B.J.'s examination.  For these reasons, the probative value of Captain B.J.'s June 2009 Statement in Support of Claim, at best, is limited to confirmation of the occurrence of symptoms of a foot condition generally.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); cf. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability).

The treatment record closest in time following this period of ACDUTRA is from October 2007.  However, the October 2007 M.C. Treatment Note simply noted that an x-ray examination showed "some [degenerative joint disease] at the ankle joint."  Of significance, Dr. L.A.R. concluded there was no evidence of stress fractures or stress reactions.  October 2007 M.C. Treatment Note.  Thus, the October 2007 M.C. Treatment Note reveals no permanent worsening of the degenerative joint disease of the left ankle.

As another matter, the Board notes the Veteran has never expressly claimed that the degenerative arthritis of the left ankle was aggravated by the June 2007 ACDUTRA period.  Rather, the Board notes his original service connection claim was characterized as one for a "left foot" disability and throughout the pendency of the appeal he has used the terms "foot" and "ankle" interchangeably.  See June 2009 Veteran's Application for Compensation and/or Pension.  

Moreover, during the October 2016 VA ankle examination the Veteran denied suffering from a left ankle condition and stated the claimed condition was limited to the foot itself.  Consistent with this denial, during the October 2016 VA foot examination, he expressly reported developing pain the left foot during the 2007 ACDUTRA period, which continued to present day.  October 2016 Foot Conditions VA Examination Report.  He described the pain occurred over the left lateral foot, just distal to the heel.  He relayed no pain attributable to the left ankle area.

In light of the above, the Board finds the evidence or record does not establish a permanent worsening of the Veteran's degenerative joint disease of the left ankle during the June 2007 period of ACDUTRA.  See Hill, supra; Wagner, supra.  As a result, the presumption of aggravation does not attach.  See 38 U.S.C. § 1153; Hill, 28 Vet. App. at 254-55.  Necessarily, the preponderance of the evidence is against service connection for a left lower extremity disability, to include an ankle disability.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (holding that the benefit of the doubt doctrine is not applicable based on "pure speculation or remote possibility").


ORDER

Service connection for a left lower extremity disability, to include an ankle disability, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


